DAVIDSON, Judge.
This is a conviction for the unlawful possession of intoxicating liquor for the purpose of sale in a dry area; the punishment, a fine of $500 and imprisonment in the county jail for 35 days.
The statement of facts appears incorporated in the trans-script. By the express provisions of Art. 760, C. C. P., as amended, we are precluded from considering such a statement of facts. See: Beevers v. State, 209 S. W. (2d) 175; Reece v. State, 209 S. W. (2d) 177.
The complaint and information charge the offense for which appellant stands convicted.
The judgment of the trial court is affirmed.
Opinion approved by the Court.